

114 HR 6448 IH: Wildlife Corridors Conservation Act of 2016
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6448IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Beyer introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the National Wildlife Corridors System to provide for the protection and restoration
			 of native fish, wildlife, and plant species and their habitats in the
			 United States that have been diminished by habitat loss, degradation,
			 fragmentation, and obstructions, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Wildlife Corridors Conservation Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Establishment of National Wildlife Corridors System.
					Sec. 4. Administrative designation of National Wildlife Corridors.
					Sec. 5. Protection and management.
					Sec. 6. Conservation support.
					Sec. 7. National native species habitats and corridors database.
					Sec. 8. Wildlife Corridors Stewardship and Protection Fund.
					Sec. 9. Protection of Indian tribes.
					Sec. 10. Definitions.
					Sec. 11. Relationship to other conservation laws.
					Sec. 12. Authorization of appropriations.
				
 2.FindingsCongress makes the following findings: (1)America’s native fish, wildlife, and plant species are part of our rich natural heritage and an important legacy to pass on to future generations.
 (2)Populations of many native fish, wildlife, and plant species in the United States are declining. Scientists estimate that one in five animal and plant species in the United States is at risk of extinction and many species are declining in numbers.
 (3)One of the greatest threats to the survival and diversity of many native fish, wildlife, and plant species in the United States is the loss, degradation, fragmentation, and obstructions of their natural habitats.
 (4)The conservation of landscape corridors and hydrologic connectivity, where native fish, wildlife, and plant species and ecological processes can transition from one habitat to another, is critical to conserving native biodiversity and ensuring resiliency against impacts from a range of stressors.
 (5)Climate change is a significant threat to native fish, wildlife, and plants. Conserving, restoring, and establishing new ecological connections to facilitate the shift of species into more suitable habitat is a key climate change adaptation strategy.
 (6)Protecting landscape corridors and hydrologic connectivity is a broadly accepted strategy to conserving native fish, wildlife, and plant species and ensuring ecosystem resilience, and it is typically one of the first steps in restoration and recovery planning. For example, States have recognized the importance of connectivity in the Western Governors’ Association policy resolution, Protecting Wildlife Migration Corridors and Crucial Wildlife Habitat in the West, and the Conference of New England Governors and Eastern Canadian Premiers’ resolution recognizing the importance of ecological connectivity for the adaptability and resilience of their region’s ecosystems, biodiversity, and human communities in the face of climate change. The United States Fish and Wildlife Service’s Strategic Plan for Responding to Accelerating Climate Change also acknowledges that processes such as pollination, seed dispersal, nutrient cycling, natural disturbance cycles, predator-prey relations, and others must be part of the natural landscapes we seek to maintain or restore. These processes are likely to function more optimally in landscapes composed of large habitat blocks connected by well-placed corridors.. The Department of the Interior’s Public Land Policy for Implementing Mitigation at the Landscape-Scale includes protecting and restoring core, unfragmented habitat areas, and the key linkages among them.. Federal and State policies continue to be developed to address the importance of conserving fish, wildlife, and plant corridors and ecological connectivity.
			3.Establishment of National Wildlife Corridors System
 (a)EstablishmentThere is established a National Wildlife Corridors System to provide for the conservation and restoration of habitats that support a diversity of ecologically associated native fish, wildlife, and plant species in the United States, including species protected under Federal law, that have experienced or may in the future experience habitat loss, degradation, fragmentation, or obstructions of connectivity.
 (b)PurposeThe purpose of the System is— (1)to provide long-term habitat connectivity for native fish, wildlife, and plant species for migration, dispersal, adaptation to climate and other environmental change, and genetic exchange;
 (2)to restore ecological processes that have been disrupted by habitat loss, degradation, fragmentation, or obstructions; and
 (3)to facilitate coordinated landscape- and seascape-scale connectivity planning and management across jurisdictions.
 (c)ComponentsThe System shall consist of National Wildlife Corridors that are designated as part of the System by statute, rulemaking, or Federal management plan issuance, revision, or amendment.
			(d)Strategy
 (1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of the Interior shall issue a strategy for the effective development of the National Wildlife Corridors System that will ensure achievement of the purpose of the System, including consideration of connectivity needs with respect to non-Federal lands and waters, achievement of effective coordination regarding Corridors spanning multiple jurisdictions, and an approximate development timeline. The scope of Corridors to be designated may vary according to the habitat needs of individual or ecologically associated native fish, wildlife, and plant species.
 (2)Consultation and coordinationThe Secretary shall develop the strategy— (A)in consultation with the Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense, and the Secretary of Transportation; and
 (B)in coordination with States, tribes, and existing landscape- and seascape-scale partnerships, including the National Fish Habitat Partnership, National Ocean Policy regional planning bodies, Climate Science Centers of the Department of the Interior, and the Landscape Conservation Cooperative Network.
					4.Administrative designation of National Wildlife Corridors
			(a)In general
 (1)Rulemaking requirementThe Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense, the Secretary of the Interior, and the Secretary of Transportation shall each within two years after the date of the enactment of this Act, through a rulemaking, create a process for designating lands and waters under their respective administration and control as National Wildlife Corridors in accordance with their land, water, and resource management planning authorities.
 (2)Rulemaking authorityThe Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense, the Secretary of the Interior, and the Secretary of Transportation may each issue such regulations as he or she considers appropriate to carry out this Act.
 (3)Federal land and water managementThe Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense, the Secretary of the Interior, and the Secretary of Transportation shall consider designation of National Wildlife Corridors in processes for issuance, revision, or amendment of a management plan or plans for lands and waters under their respective administration and control.
 (b)Criteria for designationDesignation of land or water as a Corridor under this section— (1)shall be based on the best available science;
 (2)may consider information contained in governmental or nongovernmental assessments, plans, monitoring reports, studies, and other sources of relevant information, such as ecoregional assessments, nongovernmental reports, public transportation plans, State wildlife data and action plans, traditional ecological knowledge, and relevant agency reports;
 (3)shall be based on historic, current, or likely future use of the areas by one or more native fish, wildlife, and plant species continuously, annually, or periodically;
 (4)shall support the connectivity, persistence, resilience, and adaptability of native fish, wildlife, and plant species by providing for—
 (A)dispersal and genetic exchange between populations; (B)range shifting, range expansion, or range restoration, such as in response to climate change;
 (C)seasonal movement or migration; or (D)succession, movement, or recolonization following—
 (i)a disturbance, such as fire, flood, drought, or infestation; or (ii)population decline due to disease or previous extirpation; and
 (5)shall be informed by the National Native Species Habitats and Corridors Geographic Information System Database established under this Act.
 (c)Designation of land or water requiring restoration or consolidation of habitatLand or water designated as a Corridor may consist of— (1)land or water that requires restoration, including—
 (A)land or water that is degraded; and (B)land or water from which a species is currently absent, but may be colonized or recolonized by the species or to which the species may be reintroduced or restored; and
 (2)fragmented land or water that consists of only a portion of the habitat required for a native fish, wildlife, and plant species to maintain itself.
 (d)Petition for designationThe process established under subsection (a) shall include procedures under which— (1)any person may submit to the appropriate Secretary a petition, along with information supporting such petition, to designate an area under their jurisdiction as a National Wildlife Corridor; and
 (2)such Secretary shall consider and respond to each such petition pursuant to a petition response process developed, through rulemaking, by the Secretary.
				(e)Designation on military lands
 (1)In generalAny designation of a Corridor on a military installation— (A)must be consistent with the use of military installations and State-owned National Guard installations to ensure the preparedness of the Armed Forces; and
 (B)must not result in a net loss in the capability of installation lands to support the military mission of the installation.
 (2)Suspension or termination of designationThe Secretary of Defense may suspend or terminate any designation of a Corridor on a military installation if the Secretary considers such suspension or termination necessary for military purposes, after publication of—
 (A)public notice of such suspension or termination; and (B)any steps taken by the department to ensure similar ecological connectivity elsewhere on the military installation.
 (3)Military installation definedIn this subsection, the term military installation has the meaning that term has under section 100(1) of the Sikes Act (16 U.S.C. 670(1)). (f)Coordination and cooperation (1)In generalTo the maximum extent practicable and consistent with applicable law, each Secretary shall coordinate designation of National Wildlife Corridors with other relevant Federal departments and agencies, affected States, including State fish and wildlife agencies and other State agencies responsible for managing natural resources, tribes, local governments, private landowners, and nongovernmental organizations engaged in conservation of native fish, wildlife, and plant species.
 (2)Identification of supporting non-federal land and waterIn conjunction with processes to designate National Wildlife Corridors, each Secretary may identify, in consultation with affected States, tribes, local governments, private landowners and nongovernmental organizations engaged in conservation of native fish, wildlife, and plant species, non-Federal lands and waters that support the purposes of designated National Wildlife Corridors by maintaining habitat connectivity across jurisdictional boundaries or providing other essential functions for wildlife and its habitat.
				5.Protection and management
 (a)In generalThe Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense, the Secretary of the Interior, and the Secretary of Transportation, as applicable, shall, consistent with other applicable land and water management requirements, manage each National Wildlife Corridor under such Secretary’s administrative jurisdiction in a manner that contributes to the long-term connectivity, persistence, resilience, and adaptability of native fish, wildlife, and plant species, such as by—
 (1)preventing habitat loss, degradation, fragmentation, and obstructions within such Corridor; (2)implementing strategies and activities that enhance the ability of native fish, wildlife, and plant species to respond to climate change and other environmental factors;
 (3)maintaining or restoring the integrity and functionality of the Corridor and associated habitat; (4)mitigating or removing human-caused barriers to native fish, wildlife, and plant species movement, including, but not limited to, power lines, roads, fences, dams, bridges, culverts, and other hydrologic obstructions; and
 (5)using existing conservation programs under the Secretary’s jurisdiction to contribute to the connectivity, persistence, resilience, and adaptability of native fish, wildlife, and plant species.
 (b)Corridors Spanning Multiple JurisdictionsWhere a Corridor spans the administrative jurisdiction of more than one Secretary, the relevant Secretaries shall coordinate management of the Corridor such that the purposes of this Act are achieved regarding such Corridor.
 (c)Road mitigationWith respect to a Corridor that intersects, adjoins, or crosses a new or existing local, State, or Federal road or highway, the relevant Secretaries shall work with the Department of Transportation and State and local transportation agencies, as appropriate, to develop, implement, and fund environmental mitigation measures to—
 (1)improve public safety and reduce vehicle-caused wildlife mortality while maintaining habitat connectivity; and
 (2)mitigate the damage to wildlife, aquatic species passage, flood resiliency, habitat, and ecosystem connectivity, such as by constructing, maintaining, or replacing wildlife underpasses and overpasses and culverts, or maintaining, replacing, or removing dams, bridges, culverts, and other hydrologic obstructions, as appropriate, such that the purposes of this Act are achieved regarding such Corridor.
 (d)CoordinationIn managing National Wildlife Corridors, each Secretary shall, to the maximum extent practicable and consistent with applicable law, coordinate on lands and waters within the System with other Federal departments and agencies, and with relevant conservation plans for native fish, plants, and wildlife and their habitats, including State comprehensive wildlife strategies and other State conservation strategies for species, tribal conservation plans, local government land use and conservation plans, and nongovernmental plans.
			6.Conservation support
 (a)Working landscapesThe Secretary of Agriculture— (1)may direct investment in working landscapes through conservation programs under such Secretary’s administration and control to support the purposes of this Act; and
 (2)shall give priority under such conservation programs to non-Federal lands and waters identified under section 4(f) as supporting the purposes of National Wildlife Corridors.
 (b)Land and water conservationThe Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense, the Secretary of the Interior, and the Secretary of Transportation may each acquire land and interests in land, including permanent conservation easements, from willing donors and willing sellers, to establish and enhance Corridors.
 (c)MethodAcquisitions under this section may be made— (1)subject to section 200306 of title 54, United States Code, by purchase with amounts appropriated from the Land and Water Conservation Fund;
 (2)by purchase with amounts appropriated from the Wildlife Corridors Stewardship and Protection Fund; or
 (3)by acceptance of donation of land or interests in land. 7.National native species habitats and corridors databaseThe Director of the United States Geological Survey, in cooperation with the States and Indian tribes and with existing landscape- and watershed-scale partnerships, including the National Fish Habitat Partnership, the Landscape Conservation Cooperative Network, and the Migratory Bird Joint Ventures, shall—
 (1)establish a comprehensive National Native Species Habitats and Corridors Geographic Information System Database that—
 (A)consists of a database of maps, models, data, surveys, and other information regarding native fish, wildlife, and plant species habitats and Corridors, particularly regarding species most at risk due to habitat loss, degradation, and fragmentation; and
 (B)reflects the best scientific information available; and (2)make such database available to States, Indian tribes, Federal agencies, local decisionmakers, and the general public, for use in—
 (A)identifying and prioritizing natural resources adaptation strategies and activities; (B)assessing, avoiding, and minimizing the impacts of development, energy, water, transportation, and transmission projects and other activities on Corridors; and
 (C)developing strategies to promote landscape and aquatic connectivity necessary to allow native fish, wildlife, and plant species to move as necessary to meet biological and ecological needs, adjust to shifts in habitat, and adapt to climate change.
				8.Wildlife Corridors Stewardship and Protection Fund
 (a)Establishment and contentsThere is established in the Treasury of the United States a separate account to be known as the Wildlife Corridors Stewardship and Protection Fund, consisting of—
 (1)amounts appropriated to the Fund under this Act; and (2)donations of funds accepted under subsection (c).
 (b)UseThe Fund— (1)shall be administered by the National Fish and Wildlife Foundation; and
 (2)may be used by such Foundation to provide financial assistance to States, local governments, the Federal Government, tribes, and private landowners for enhancing the management and the protection of designated Corridors and other lands and waters identified as important to further the purposes of Corridors designated under this Act.
 (c)DonationsThe National Fish and Wildlife Foundation may accept donations of funds for deposit into the Fund. (d)Disclosure of useThe National Fish and Wildlife Foundation shall annually make publicly available by March 1 a description of how the Fund was used during the preceding calendar year.
			9.Protection of Indian tribes
 (a)Federal trust responsibilityNothing in this Act is intended to amend, alter, or give priority over the Federal trust responsibility to Indian tribes.
			(b)Exemption from FOIA
 (1)ExemptionInformation described in paragraph (2) shall not be subject to disclosure under section 552 of title 5, United States Code, if the head of the agency that receives the information, in consultation with the Secretary of the Interior and the affected Indian tribe, determines that disclosure may—
 (A)cause a significant invasion of privacy; (B)risk harm to human remains or resources, cultural items, uses, or activities; or
 (C)impede the use of a traditional religious site by practitioners. (2)Information describedInformation referred to in paragraph (1) is information received by a Federal agency pursuant to this Act relating to—
 (A)the location, character, or ownership of human remains of a person of Indian ancestry; or (B)resources, cultural items, uses, or activities identified by an Indian tribe as traditional or cultural because of the long-established significance or ceremonial nature to the Indian tribe.
 10.DefinitionsIn this Act: (1)ConnectivityThe term connectivity means the condition of an area that permits, with respect to individual or ecologically associated native fish, wildlife, and plant species, dispersal and genetic exchange between populations; range shifts or expansion, such as in response to climate change; seasonal movement or migration; or succession, movement, or recolonization following disturbance or population decline.
 (2)CorridorThe term Corridor means any land or water designated as a National Wildlife Corridor and part of the System by statute or by a Federal agency rulemaking or management plan issuance, revision, or amendment in accordance with this Act.
 (3)FundThe term Fund means the Wildlife Corridors Stewardship and Protection Fund established by this Act. (4)SystemThe term System means the National Wildlife Corridors System established by this Act.
 11.Relationship to other conservation lawsNothing in this Act shall be construed to amend or otherwise affect any other statute or regulation relating to conservation of fish, wildlife, or plants.
 12.Authorization of appropriationsThere is authorized to be appropriated— (1)for each fiscal year for designating and administering Corridors under this Act—
 (A)to the Secretary of the Interior, $7,500,000; (B)to the Secretary of Agriculture, $3,000,000;
 (C)to the Secretary of Defense, $1,500,000; (D)to the Secretary of Commerce, $3,000,000; and
 (E)to the Secretary of Transportation, $3,000,000; (2)to the Secretary of the Interior, $3,000,000 for the first fiscal year beginning after the date of the enactment of this Act, and $1,500,000 for each fiscal year thereafter, to establish and maintain a comprehensive National Native Species Habitats and Corridors Geographic Information System Database under this Act; and
 (3)to the Fund, $3,000,000 for each fiscal year for the National Fish and Wildlife Foundation to provide assistance authorized by this Act.
			